Citation Nr: 1519412	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988 and from October 1991 to March 1992.  She had additional service in the National Guard with various periods of Active Duty for Training (ACDUTRA).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for a cervical spine disorder.  Also on appeal is a September 2012 rating decision that in relevant part denied service connection for hypertension.


FINDINGS OF FACT

1.  A chronic cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current cervical spine disability is not related to service.

2.  Hypertension was not shown during active service or manifested to a compensable degree within one year following active service, and the most probative evidence indicates that current hypertension was not aggravated during active service beyond the normal progress of the disease.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for cervical spine arthritis have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The requirements to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran compliant VCAA notice in November 2009 in regard to service connection for a cervical spine disorder and in March 2012 regarding service connection for hypertension.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran was advised of her entitlement to a hearing before the Board in support of her appeal but she declined such a hearing.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology     from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously on active service for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Active service includes any period of active duty for training (ACDUTRA or ADT) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training.  Service connection is generally not legally merited when a disability incurred on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 U.S.C.A. 
§ 101(26), (27).

Presumptive periods for service connection, the presumption of soundness, and     the presumption of aggravation do not apply to ACDUTRA or INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or by an injury incurred or aggravated in the line of duty during INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine Disability

Service treatment records (STRs) show that in July 1984 the Veteran complained  of a neck cramp while participating in an Army Physical Readiness Test (APRT).     A Line of Duty (LOD) investigation characterized the injury as having occurred during ADT (Active Duty for Training) and stated that the injury was not likely to result in a claim against the Government.  A sick slip characterized the injury as "neck cramp" and returned the Veteran to duty, advising her to keep her right arm in a sling and to rest the muscles for 24 hours.  Subsequent periodic National Guard medical examinations in September 1986, May 1991, and November 1993 showed a normal spine.  

The Veteran was treated for muscle strain in the neck, shoulder and knee associated with moving lockers in October 1996.  An LOD investigation characterized the injury as having occurred during INACDUTRA and as not likely to result in a claim against the Government.  During treatment at Iowa Orthopedic Center in November 1996, the Veteran reported having had a past history of neck injury 15 years earlier during physical education, in which she had been taken by stretcher and ambulance to a hospital.  X-ray at Iowa Medical Center showed straightening of the normal cervical lordosis and significant degenerative changes at C3-4, C4-5 and C5-6.   The overall clinical impression was post strain of the right cervical plexus with underlying moderate-to-severe degenerative arthritis of the cervical spine.  The clinician stated that the Veteran's immediate symptoms appeared to be secondary  to the work she was performing in INACDUTRA, but these symptoms would hopefully disappear in the future. 

In November 2000 the Veteran had a permanent profile physical examination for the National Guard that noted in relevant part that she had diminished range of motion (ROM) of the cervical spine due to discogenic disease at C4-5.

In January 2005 the Veteran was referred for Military Occupational Specialty (MOS)/Medical Retention Board proceedings due to having permanent profile 
for a number of current physical limitations, including degenerative disease.  The Veteran's unit recommended that she be retained in the National Guard in her then-current MOS, based on a belief that she would be capable of performing her duties.  This decision was endorsed by higher headquarters in March 2005, and the Veteran was retained in the National Guard within her MOS.

The Veteran had a VA compensation and pension (C&P) orthopedic examination      in March 2010, performed by an examiner who reviewed the claims file, including STRs.  The examiner noted the Veteran's subjective history and also recorded clinical observations in detail.  Current X-ray of the cervical spine showed spondylosis in the mid-cervical region with no acute trauma identified.  The examiner stated that X-rays at the time of the injury (in October 1996) showed degenerative changes, as did current X-ray; the examiner stated it could not be determined if underlying injuries had occurred during an active duty time frame but it is less likely than not that the degenerative changes to the cervical spine are related to the two sprains to the cervical spine that had occurred while on duty.  Rather, the condition was most likely age-related.

The file contains "buddy statements" from Ms. TS and Mr. SD asserting they served  in the same unit as the Veteran and witnessed her complain of neck pain during       the sit-up portion of the Army Physical Fitness Test (APFT) in 1984.  The Veteran was not immediately evacuated for treatment but rather was kept in the ambulance while the rest of the unit finished the APFT.  After the Veteran returned to barracks she continued to complain of neck pain and was then taken to the dispensary for treatment, after which she returned to the barracks and was placed on bed rest.  Ms. TS and Mr. SD stated that in their opinion the Veteran had incurred a chronic neck injury in 1984 due to inadequate medical treatment at the time of the injury.

The Veteran's spouse, Mr. MW, submitted a lay statement asserting that the Veteran called him on the telephone after the APFT incident and complained       that she had not received adequate treatment.  Mr. MW stated the Veteran had       no previous neck injuries prior to the APFT injury but had continuous problems thereafter.  Mr. MW stated that a clinician at Mercy had told the Veteran that her back and neck problems stemmed from the improper way the Army performs sit-ups.

Based on the evidence of record the Board finds at the outset that the Veteran is shown to have a current cervical spine disability manifested by degenerative changes and spondylosis.  The Veteran is also shown to have had two incidents of neck strain during service with the National Guard: one during ACDUTRA in July 1984 and on during INACDUTRA in October 1996.  Accordingly, the question becomes whether her current disability is related to service.

In this case, competent and uncontroverted medical opinion of record, in the form of the VA examination report, states that the Veteran's current cervical spine disability is not due to the two sprains in service that have been cited by the Veteran, but rather to the effects of aging.  The examiner's opinion was provided following review of the claims file and examination of the Veteran, and provided adequate rationale for the conclusion reached.  Accordingly, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Veteran has asserted her personal opinion that her claimed cervical spine disability was caused by the injuries in July 1984 and October 1996, and she has submitted lay statements by her spouse and former comrades supporting her opinion.  However, the etiology of a spine disorders are a complex medical question that is not within the competence of a layperson; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current cervical spine disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's and her spouse's own opinions regarding the etiology of her current cervical spine disability are not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the lay assertions.  

The Board has also considered whether service connection may be granted on a presumptive basis for degenerative arthritis under 38 C.F.R. § 3.309(a).  The Veteran was discharged from active service in March 1992, and as late as November 1993 her spine was normal on a National Guard X-ray.  The Board concludes that degenerative arthritis was not present during active service or to a compensable level within the first year after discharge from service, so service connection may not be awarded on  a presumptive basis.

Moreover, the injury in October 1996 was during a period of INACDUTRA and the VA examiner determined that it was less likely than not that the current cervical spine disability was related to the October 1996 incident.  

Based on the evidence of record and analysis above the Board finds the most probative evidence is against a finding that the Veteran's current cervical spine disability is related to any period of service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


Service Connection for Hypertension

As noted in the Introduction, the Veteran had periods of active duty service from November 1982 to March 1983, from February 1988 to June 1988 and from October 1991 to March 1992; all other service was ACDUTRA or INACDUTRA.  Service connection may be granted for disease incurred while on ACDUTRA,      but not for disease incurred while on INACDUTRA other than acute myocardial infarction, cardiac arrest or cerebrovascular accident.  See 38 U.S.C.A. § 101(24) (2014).  

Treatment records from Mercy Family Medical Center show treatment for intermittent high blood pressure, also referred to as "transient hypertension,"     since at least August 1994; these notes also cite the Veteran as having a history significant for smoking and for family history of hypertension.  In January 2000 a clinician noted an impression of "labile hypertension" but chronic hypertension was not diagnosed until February 2001, when a clinician documented "hypertension, newly diagnosed."  

The Veteran had a VA C&P examination in March 2012, performed by an examiner who reviewed the claims file.  The examiner noted that hypertension had been diagnosed in 2000 but stated an opinion that hypertension was as likely as not to   have been treated and diagnosed during the Veteran's active service.  The examiner stated as rationale that hypertension was not documented in the Veteran's enlistment examination but elevated blood pressures were noted in several service treatment records beginning in 1987 and the Veteran had been taking medication since 2004.  The RO returned the case to the examiner for clarification, given that the examiner had cited to elevated blood pressure beginning in 1987 although the Veteran did not enter active duty until 1988.  The examiner was accordingly asked to clarify whether the Veteran had hypertension that existed prior to service, and if so to address the question of aggravation during service.

In July 2012 the VA C&P examiner issued a clarification stating that the Veteran's STRs during the period of service from November 1982 to March 1983 showed normal blood pressure.  In July 1987 while performing National Guard training [apparently INACDUTRA, since the Veteran was neither on active duty nor ACDUTRA], the Veteran had an episode of elevated blood pressure associated     with physical problems and stress, and "one could conclude" that she had intermittent elevated blood pressure since that date.  However, blood pressures during subsequent active duty examinations in 1991 and 1993 were normal, and hypertension was not diagnosed or treated until 2000; after being diagnosed and treated the Veteran's blood pressure was controlled by medication.  The examiner concluded that therefore, the Veteran's hypertension was not aggravated beyond its normal progression by active duty.

A preexisting injury or disease will be considered to have been aggravated by  active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  However, the presumption of aggravation     is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

In this case, although the Veteran had an incident of high blood pressure during INACDUTRA in 1987, she had no high blood pressure symptoms during active service from February to June 1988 or October 1991 to March 1992, so the presumptions of soundness and aggravation do not apply to those periods of service.  Moreover, there is no evidence of hypertension manifested to a compensable degree within one year following discharge from active service.  Accordingly, service connection of a presumptive basis is not warranted. 

Moreover, the VA examiner provided competent and uncontroverted medical opinion stating that the Veteran's hypertension that was present prior to her June 2004 period of ACDUTRA had been controlled by medication since the disease was diagnosed, and that the disease was accordingly not aggravated by her subsequent service.

In her Substantive Appeal, received in July 2014, the Veteran asserted that she     was diagnosed with hypertension during service and not before.  However, the Veteran's assertion is refuted by treatment records from Mercy Family Medical Center, which clearly document diagnosis of hypertension in 2001, three years  prior to the Veteran's resumption of service via ADT.  The Board finds the medical evidence of record concerning the diagnosis of hypertension to be significantly more probative than the Veteran's lay assertion as to when her hypertension arose.  

In sum, based on the evidence of record and analysis above, the Board finds the Veteran's hypertension did not manifest during a period of active service or to a compensable degree within one year following discharge from active service, and the most probative evidence indicates that current chronic hypertension was not aggravated during subsequent periods of service beyond the normal progress of the disease.  Accordingly, the criteria for service connection are not met and the claim must be denied.
      
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for hypertension is denied. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


